Citation Nr: 0918282	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
shoulder disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The Veteran had active service from May 1972 to May 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been presented to reopen claims of 
entitlement to service connection for "degenerative disc 
disease, lumbar spine, with radiculopathy," and "right 
shoulder deformity," and which denied a claim for service 
connection for major depression.  
 
The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2003, the RO 
determined that new and material evidence had not been 
presented to reopen claims of entitlement to service 
connection for a lumbar spine disability and a right shoulder 
disability.  

2.  The evidence received since the RO's May 2003 decision, 
which determined that new and material evidence had not been 
presented to reopen claims of entitlement to service 
connection for a lumbar spine disability, and a right 
shoulder disability, which was not previously of record, and 
which is not cumulative of other evidence of record, does not 
raise a reasonable possibility of substantiating the claims.

3.  The Veteran does not have an acquired psychiatric 
disorder as the result of disease or injury that occurred 
during his active military service.  





CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's May 2003 decision, which determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for a lumbar spine 
disability, and a right shoulder disability; the claims for 
service connection for a lumbar spine disability, and a right 
shoulder disability, are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2002, the RO denied a claim for service connection 
for "residuals, back injury."  The RO notified the Veteran 
of this denial of his claim in a letter dated that same 
month.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In July 2003, the Veteran filed to reopen his claim for a 
back disability.  At that time, he also filed a claim for 
service connection for a right shoulder condition.  In a May 
2003 rating decision, the RO denied the claims.  There was no 
appeal, and the RO's decision became final.  Id. 

In September 2004, the Veteran filed to reopen his claims for 
a back disability, and a right shoulder disability.  In April 
2005, the RO determined that new and material evidence had 
not been presented to reopen claims of entitlement to service 
connection for a lumbar spine disability, and a right 
shoulder disability.  The Veteran has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, when it is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The most recent and final denial of this claim was in May 
2003.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's May 2003 
decision included the Veteran's service treatment records, 
which showed that in March 1974, he was treated for 
complaints of back pain, and right shoulder pain, with 
assessments of right scapular bursitis, and possible low back 
pain.  In April 1975, he was treated for complaints of low 
back pain, cough, and fever, with an assessment of cold 
syndrome.  The Veteran's separation examination report, dated 
in April 1976, showed that his upper extremities, and 
"spine, other musculoskeletal," were clinically evaluated 
as normal. 

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1977 and 2003.  A VA report 
showed that in September 1977, the Veteran received treatment 
for a complaint of "chronic low back pain about three months 
ago."  He reported that he worked in rice mill and lifted 
heavy sacks weighing 75 to 100 pounds.  An X-ray of the 
lumbar spine was noted to be normal.  A November 1977 report 
showed treatment for lumbosacral strain, and an associated VA 
X-ray report for the lumbar spine was normal.  A VA report 
shows that he again received treatment for low back pain at 
age 25 (in about 1980; the report is undated), and indicated 
that he worked as a "buffer."  The diagnosis was back 
strain.  A March 1981 VA report shows that he received 
treatment for chest pain brought on by right shoulder 
movement.  The diagnosis was costochondritis.  A December 
1987 VA report shows that he received treatment for low back 
pain after lifting, with a diagnosis of muculoskeletal pain.  
An associated VA X-ray report for the lumbar spine was 
normal.  

The next relevant medical evidence was dated about ten years 
later.  Specifically, a private treatment report, dated in 
September 1998, shows that the Veteran underwent a procedures 
that included a right shoulder arthroscopy, and glenohumeral 
debridement, and subacromial decompression and bursectomy.  A 
report from J.W.M., M.D., dated in September 1998, noted that 
the Veteran's surgical findings indicated an unusual injury, 
and that he was to be started on a rehabilitation program.  

Reports from Supreme Work Ready, dated between 2001 and 2002, 
showed that the Veteran underwent extensive physical therapy.  
Several of these reports document that in November 1997, the 
Veteran sustained a work-related injury as he had reached 
overhead to take down heavy boxes weighing about 70 pounds, 
and that he felt right shoulder and low back symptoms at that 
time.  These reports noted that he had been determined to 
have right rotator cuff syndrome, discogenic syndrome of the 
lumbar spine, and radiculitis.  

The VA and non-VA reports showed that arthritis of the right 
shoulder, and lumbar spine, and lumbar spine disc 
irregularities, were found no earlier than 2001.  VA reports 
showed that in February 2002, the Veteran underwent a lumbar 
laminectomy at L3-L5.  

A VA joint examination report, dated in April 2003, contained 
diagnoses of "degenerative disc disease with history of 
lumbar surgery on-the-job injury," "history of right 
shoulder surgery, status post on-the-job injury," and 
service-related history of scapular bursitis and low back 
pain.  The examiner stated that there was insufficient 
evidence to suggest that the Veteran's current difficulties 
with regard to his lower back and right shoulder are related 
to his military service, and that in the examiner's opinion, 
the evidence was most consistent with difficulties related to 
an on-the-job injury.  

At the time of the RO's May 2003 denial of the claims, there 
no evidence to show that lumbar spine or right shoulder 
arthritis was manifest to a compensable degree within one 
year of separation from service, and no competent opinion 
associating a current lumbar spine disability, or right 
shoulder disability, with the Veteran's service.  

Evidence received since the RO's May 2003 decision consists 
of VA medical treatment reports, dated between 2002 and 2006.  
This evidence shows treatment for complaints that included 
back pain, and right shoulder pain.  His assessments included 
chronic low back pain, status post lumbar laminectomy, and 
chronic right shoulder pain (with notations of DJD 
(degenerative joint disease)).  

This evidence that was not of record at the time of the May 
2003 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
submitted evidence is dated prior to 2002, which is about 25 
years after separation from service.  None of the new medical 
evidence contains competent evidence to show that the Veteran 
has a lumbar spine disability, or a right shoulder 
disability, that is related to his service many years ago, or 
that arthritis of the lumbar spine, or right shoulder, was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Treatment for a problem clearly seen by the RO in the 
prior rating action does not provide a basis to reopen these 
claims.  In summary, the ultimate questions in the case, 
which were previously unsubstantiated, continue to be 
unsupported.

The Veteran's own testimony and assertions as to a causal 
connection between his service and the claimed disabilities 
is duplicative and not new and material.  Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  The Board therefore finds that the submitted 
evidence is not both new and material and does not raise a 
reasonable possibility of substantiating the claims.  38 
C.F.R. § 3.156.  The claims are therefore not reopened.  

The only other pertinent evidence received since the May 2003 
denials of the claims consists of written testimony from the 
Veteran.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
the Court noted "[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108."  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The Veteran asserts that he is entitlement to service 
connection for an acquired psychiatric disorder.  It appears 
that he may have intended to assert that he has an acquired 
psychiatric disorder that was caused or aggravated by either 
his low back disability, or his right shoulder disability, 
and that service connection is therefore warranted on a 
secondary basis.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected. However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury. The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claims under either the old or 
new criteria, which came in effect in October 2006.  The 
Board has reviewed this case under both Allen and the old and 
new criteria.  

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  
That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

Applicable VA law and regulations prohibit service connection 
for any disability resulting from injury or disease 
attributable to the use of tobacco products for any claims 
filed on or after June 9, 1998.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2008).  

Given the foregoing, the term "acquired psychiatric 
disorder" is intended not to include diagnoses involving 
drug, alcohol, or tobacco abuse.  

The Veteran's service treatment reports do not show 
complaints of, treatment for, or a diagnosis of, an acquired 
psychiatric disorder.  The Veteran's separation examination 
report, dated in April 1976, shows that his psychiatric 
condition was clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1977 and 2006.  This evidence includes 
a VA general medical examination report, dated in May 2002, 
which shows that the Veteran reported a history of 
participation in two detoxification programs, most recently 
in 1999, of marijuana use since 1966, and of cocaine use 
between 1987 and 2001.  The diagnoses include alcohol abuse 
"in partial remission," and drug abuse "assumed to be in 
remission."  

A VA progress notes, dated in October 2002, contains an Axis 
I diagnosis of cocaine dependence.  Overall, VA progress 
notes, dated between 2002 and 2006, contain notations of 
alcohol abuse, marijuana abuse, and tobacco abuse.  

A VA psychiatric examination report, dated in April 2003, 
shows that the Veteran reported a history of involvement with 
the legal system dated to age 13, with "20 to 30" arrests 
since that time, to include drug and assault charges.  He 
denied current use of drugs or alcohol.  He complained of a 
two-year history of depression.  The Axis I diagnoses were 
alcohol dependence "in remission per patient," cocaine 
abuse "in remission per patient," dysthymia, and rule out 
mood disorder secondary to substance abuse.  

The Board has determined that the claim must be denied.  The 
Veteran was not treated for psychiatric symptoms during 
service, nor was an acquired psychiatric disorder shown in 
his separation examination report.  The earliest post-service 
evidence of an acquired psychiatric disorder is found in the 
April 2003 VA psychiatric examination report.  This is 
approximately 26 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence to show that an acquired psychiatric disorder is 
related to his service.  In fact, the Board finds that the 
post-service medical record, as a whole, provides evidence 
against such a finding, indicating a problem that began well 
after service with no connection to service.  Thus, both 
service medical records, and the post-service treatment 
records, provide evidence against this claim, outweighing the 
Veteran's lay statements.  Finally, to the extent that the 
Veteran may assert that he has an acquired psychiatric 
disorder secondary to a low back disability, or a right 
shoulder disability, the Board has determined that new and 
material evidence has not been presented to reopen these 
claims, and service connection is not currently in effect for 
any disabilities.  Therefore, as there is not an underlying 
service-connected disability upon which this aspect of the 
claim is based, this aspect of his claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 
(1991).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contentions that an 
acquired psychiatric disorder was caused by service, which 
ended in 1976 (about 32 years ago).  In this case, while a 
veteran is generally considered competent to report that he 
perceived psychiatric symptoms during service, the Veteran 
has not explicitly claimed this.  In addition, the Veteran's 
service treatment reports do not show any relevant complaints 
of, or treatment for, psychiatric symptoms.  When his service 
treatment reports are considered together with his post-
service medical records (which indicate that the earliest 
medical evidence of an acquired psychiatric disorder is dated 
in 2003, and which do not contain competent credible evidence 
of a nexus between an acquired psychiatric disorder and the 
Veteran's service), the Board finds that the medical evidence 
outweighs the Veteran's contentions that the claimed 
condition is related to his service.  

To the extent he may have intended to assert that he has an 
acquired psychiatric disorder "secondary" to a low back 
disability, or a right shoulder disability, as the Board has 
determined that new and material evidence has not been 
presented to reopen claims for these conditions, and service 
connection is not currently in effect for any disabilities.  
Therefore, this aspect of his claim has no legal merit.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2004, and May 2006.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  

With regard to the claims to reopen, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claims.  See 38 
U.S.C.A. § 5103A(f) (West 2002).  

With regard to the claim for an acquired psychiatric 
disorder, the Veteran has been afforded an examination, 
however, an etiological opinion has not been obtained. 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Veteran's service treatment reports do not show any 
relevant complaints, treatment, or findings of an acquired 
psychiatric disorder, providing evidence against the claim.  
Therefore, the second McLendon criterion is not satisfied.  

With regard to the third McLendon criterion, the earliest 
medical evidence of an acquired psychiatric disorder is dated 
in 2003, and there is no competent evidence to show that an 
acquired psychiatric disorder is related to service, which 
ended in 1976.  Therefore, an etiological opinion need not be 
obtained.  McLendon; see also 38 C.F.R.  § 3.159(c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for a lumbar spine disability, 
and a right shoulder disability, the appeal is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


